Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7, 8, 10, 12-17, 28, and 31-37 were previously pending and subject to a non-final Office Action having a notification date of March 25, 2022 (“non-final Office Action”), with claims 16, 17, and 37 being withdrawn.  Following the non-final Office Action, Applicant filed an amendment on June 27, 2022 (the “Amendment”), amending claims 1, 3, 7, 8, 12, 16, 28, and 36.  The present Final Office Action addresses pending claims 1, 3, 7, 8, 10, 12-17, 28, and 31-37 in the Amendment, with claims 16, 17, and 37 being withdrawn.

	
Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
These arguments are moot in view of the new grounds of rejection set forth herein, as necessitated by the Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, 10, 12-15, 28, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”) in view of U.S. Patent App. Pub. No. 2019/0391151 to Gatto et al. (“Gatto”).  Regarding Ehrich, citations in the below rejection will be made to U.S. Provisional App. No. 62/650,879, from which U.S. Patent App. No. 2021/0020314 claims priority.  A copy of the priority document can be obtained via accessing the Patent Center (https://patentcenter.uspto.gov/):
	Regarding claim 1, Ehrich discloses a method of using a classifier capable of distinguishing a population of individuals having a specified property ([0006] and [0145] discuss how a machine learning algorithm can be used to detect whether subjects in a population have a normal representation, an over-representation, or an under-representation of a target sequence or genomic condition (“specified property”), where the machine learning algorithm includes a “classifier” to make such classification of the population subjects; also see Figure 17 which illustrates how the machine learning model outputs a classification result), the method comprising: 
a) assaying a plurality of classes of molecules in a biological sample ([0006] and [0084] discloses sequencing/assaying combinations of an amplified nucleic acid molecule, a cell-free nucleic acid molecule, a nucleic acid molecule having a sequence corresponding to a region of a target chromosome, etc. (“plurality of classes of molecules”) of a biological sample) using a plurality of assays ([0087]-[0088] discloses use of a combination of various types of sequencing methods/assays), wherein the assaying provides a plurality of sets of measured values representative of the plurality of classes of molecules ([0006] and [0090] disclose obtaining a set of sequencing reads (plurality of sets of measured values representative of the plurality of molecule classes)), wherein the plurality of classes of molecules include cell-free DNA ([0068] discusses how the molecules can include cfDNA) and ...; 
b) identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input to a machine learning model ([0007] on page 4 discusses determining a set of features that represent the sequencing read set and that form input data for the machine learning algorithm; also see Figures 13, 16, and 17 which illustrate input data for machine learning algorithms); 
c) preparing a feature vector of feature values from the plurality of sets of measured values ([0058] notes how the input data which includes the above feature sets (per [0007])(and where each feature set includes have some “feature values”) can be in the form of vectors), each feature value corresponding to a feature of the set of features (again, each feature value corresponds to a feature in the feature set), and each feature value including one or more measured values from the plurality of sets of measured values ([0007] discusses for instance calculating a length of each sequencing read, a value corresponding to the number and ordering of nucleotide bases in each read, etc. (measured values)), wherein the feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values (the above measured values in the feature vector are obtained from the sets of sequencing reads (plurality of sets of measured values)); 
d) loading, into a memory of a computer system, the machine learning model comprising the classifier ([0136]-[0144] discuss how the disclosed methods (which includes the above-discussed machine learning model/algorithm with classifier) are implemented by instructions/code that are loaded into memory for execution by a processor), the machine learning model trained using training vectors obtained from training biological samples ([0007] on page 5 discusses how the machine learning model/algorithm is trained using a training data set; furthermore, as [0101] notes that the training data can be “input data” and [0058] notes how input data can be in the form of vectors, then the training data set can be in the form of training vectors), a first subset of the training biological samples identified as having the specified property and a second subset of the training biological samples identified as not having the specified property ([0007] on page 5 discusses how the training data set includes sequencing reads (which are from biological samples) of subjects known to be euploid/normal subjects (which is from a “first subset” of the samples and known to have the property) and subjects known to be aneuploidy/abnormal subjects (which is from a “second subset” of the samples and known to not have the property); and 
e) inputting the feature vector into the machine learning model to obtain an output classification of whether the biological sample has the specified property, thereby distinguishing the population of individuals having the specified property ([0006] discusses how the input data set (which is the “feature vector” as noted above) is analyzed by the machine learning model to detect whether the same is normal or has an over/under representation/aneuploidy, which thereby distinguishes the population subjects having the specified property; also see classification output in Figure 17).
	However, Ehrich appears to be silent regarding the plurality of classes of molecules including polyamino acids.
Nevertheless, Gatto teaches ([0609]-[0610] of Gatto and page 60, lines 19-27 of GB Patent App. No. 1703641.9 (“Gatto Priority Document”) from which Gatto claims priority; a copy of the Gatto Priority Document can be obtained via accessing the Patent Center (https://patentcenter.uspto.gov/)) that it was known in the healthcare informatics art to assay polypeptides (biomarkers) in a biological sample to provide a level of the polypeptides in the sample (where polypeptides include a sequence of amino acids and are thus polyamino acids per at least [0592] and [0617]-[0618] of Gatto and page 57, lines 8-12 and page 62, lines 14-29 of the Gatto Priority Document) and use the resulting biomarkers to diagnose cancer in a patient ([0004] and [0712] of Gatto and page 1, lines 23-30 and page 78, line 33 through page 79, line 10 of the Gatto Priority Document) such as through the use of machine learning classifiers ([0217]-[0218] of Gatto and page 30, line 34 through page 31, line 19 of the Gatto Priority Document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of classes of molecules of Ehrich to include polyamino acids as taught by Gatto to advantageously provide another biomarker useful in diagnosing cancer in a patient and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 3, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein one or more additional classes of the plurality of classes of molecules are selected from a group consisting of cellular deoxyribonucleic acid (DNA), plasmid DNA, complementary DNA (cDNA), mitochondrial DNA (miDNA), an artificial nucleic acid analog, recombinant nucleic acid, plasmids, viral vectors, chromatin, peripheral blood mononuclear cell-derived (PBMC-derived) genomic DNA, ribonucleic acid (RNA), messenger RNA (mRNA), transfer RNA (tRNA), micro RNA (mitoRNA), ribosomal RNA (rRNA), circulating RNA (cRNA), alternatively spliced mRNAs, small nuclear RNAs (snRNAs), antisense RNA, short hairpin RNA (shRNA), or small interfering RNA (siRNA), or fragments thereof ([0056], [0067], [0068], [0145], and [0163] of Ehrich discuss how the molecules can include DNA, RNA, mRNA, etc.).

Regarding claim 7, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein one or more additional classes of the plurality of classes of molecules are selected from a group consisting of cfRNA molecules, circulating proteins, antibodies, carbohydrates and metabolites ([0145] of Ehrich discloses cfRNA).

Regarding claim 8, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein one or more additional classes of the plurality of classes of molecules are selected from a group consisting of 1) cfDNA, cfRNA, and small chemical molecules ([0068] of Ehrich discloses cfDNA; [0145] of Ehrich discloses cfRNA), or 2) cfRNA and small chemical molecules ([0145] of Ehrich discloses cfRNA), or 3) cfRNA, and small chemical molecules, or 4) cfDNA and cfRNA ([0068] of Ehrich discloses cfDNA; [0145] of Ehrich discloses cfRNA), or 5) cfDNA and small chemical molecules ([0068] of Ehrich discloses cfDNA).

Regarding claim 10, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein the plurality of assays include at least two of: whole-genome sequencing (WGS), whole-genome bisulfite sequencing (WGSB), enzymatic methyl sequencing (EM-seq), small-ribonucleic-(RNA) sequencing, quantitative immunoassay, enzyme- linked immunosorbent assay- (ELISA), proximity extension assay (PEA), protein microarray, mass spectrometry, low-coverage Whole- Genome Sequencing (lcWGS); selective tagging 5mC sequencing, copy number variants (CNV) calling; tumor fraction (TF) estimation; LINE-1 CpG methylation; CpG methylation of at least 56 genes; cell-free Protein Immuno-Quant ELISAs, single molecule array (SIMOA); and cell-free micro RNA (miRNA) sequencing, and cell type or cell phenotype mixture proportions derived from any of the above assays ([0057] of Ehrich discloses mass spectrometry and [0085] discloses whole-genome sequencing).

Regarding claim 12, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein the classifier is trained and constructed according to deep learning algorithms such as artificial neural networks ([0007] of Ehrich).
However, the Ehrich/Gatto combination, as specifically combined in relation to claim 1, appears to be silent regarding the classifier being trained and constructed according to one or more of: linear discriminant analysis (LDA), partial least squares (PLS), random forest, k-nearest neighbor (KNN), support vector machine (SVM) with radial basis function kernel (SVMRadial), SVM with linear basis function kernel (SVMLinear), SVM with polynomial basis function kernel (SVMPoly), decision trees, multilayer perceptron, mixture of experts, sparse factor analysis, hierarchical decomposition and combinations of linear algebra routines and statistics.
Nevertheless, Gatto teaches ([0217]-[0218] of Gatto and page 30, line 34 through page 31, line 19 of the Gatto Priority Document) that it was known in the healthcare informatics art to train and construct a classifier/model to diagnose cancer according to various learning algorithms such as support vector machines, neural networks, random forest, etc.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the classifier of the Ehrich/Gatto combination to have been trained and constructed according to one or more of support vector machines, neural networks, and random forest as taught by Gatto as doing so amounts to use of a known technique to improve similar devices in a similar way and/or simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 13, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein the specified property is a presence of a clinically-diagnosed disorder ([0092] and [0145] of Ehrich disclose how the system can indicate whether the sample includes cancer, an autoimmune disease, neurodegenerative disease, etc. (specified property)).

Regarding claim 14, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein the specified property is cancer ([0092] of Ehrich).
However, the Ehrich/Gatto combination, as specifically combined in relation to claim 1, appears to be silent regarding the cancer being selected from the group consisting of colorectal cancer, liver cancer, lung cancer, pancreatic cancer, and breast cancer.
Nevertheless, Gatto teaches ([0609]-[0610] of Gatto and page 60, lines 19-27 of the Gatto Priority Document) that it was known in the healthcare informatics art to assay polypeptides (biomarkers) in a biological sample to provide a level of the polypeptides in the sample (where polypeptides include a sequence of amino acids and are thus polyamino acids per at least [0592] and [0617]-[0618] of Gatto and page 57, lines 8-12 and page 62, lines 14-29 of the Gatto Priority Document) and use the resulting biomarkers to diagnose cancer in a patient ([0004] and [0712] of Gatto and page 1, lines 23-30 and page 78, line 33 through page 79, line 10 of the Gatto Priority Document) such as colon cancer, liver cancer, lung cancer, pancreatic cancer, and breast cancer ([0014] and [0016] of Gatto and page 2, lines 32-35 of the Gatto Priority Document) which advantageously provides important information regarding a wide variety of common cancers thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cancer of the Ehrich/Gatto combination to have been rectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer as taught by Gatto to advantageously provide important information regarding a wide variety of common cancers thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 15, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein the specified property is a responsiveness to a treatment ([0092] of Ehrich discloses that the system can monitor for therapeutic responses).

Regarding claim 28, Ehrich discloses a method of determining responsiveness of an individual to a ... treatment ([0006] and [0145] discuss how a machine learning algorithm can be used to detect whether subjects in a population have a normal representation, an over-representation, or an under-representation while [0092] discloses that the system can monitor for therapeutic responses), comprising: 
a) assaying a plurality of classes of molecules in a biological sample ([0006] and [0084] discloses sequencing/assaying combinations of an amplified nucleic acid molecule, a cell-free nucleic acid molecule, a nucleic acid molecule having a sequence corresponding to a region of a target chromosome, etc. (“plurality of classes of molecules”) of a biological sample) wherein the assaying provides a plurality of sets of measured values representative of the plurality of classes of molecules ([0006] and [0090] disclose obtaining a set of sequencing reads (plurality of sets of measured values representative of the plurality of molecule classes)), wherein the plurality of classes of molecules include cell-free DNA ([0068] discusses how the molecules can include cfDNA) and ...;
b) identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input to a machine learning model ([0007] on page 4 discusses determining a set of features that represent the sequencing read set and that form input data for the machine learning algorithm; also see Figures 13, 16, and 17 which illustrate input data for machine learning algorithms), 
c) preparing a feature vector of feature values from the plurality of sets of measured values ([0058] notes how the input data which includes the above feature sets (per [0007])(and where each feature set includes some “feature values”) can be in the form of vectors), each feature value corresponding to a feature of the set of features (again, each feature value corresponds to a feature in the feature set), and each feature value including one or more measured values from the plurality of sets of measured values ([0007] discusses for instance calculating a length of each sequencing read, a value corresponding to the number and ordering of nucleotide bases in each read, etc. (measured values)), wherein the feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values (the above measured values in the feature vector are obtained from the sets of sequencing reads (plurality of sets of measured values)); 
d) loading, into memory of a computer system, the machine learning model ([0136]-[0144] discuss how the disclosed methods (which includes the above-discussed machine learning model/algorithm with classifier) are implemented by instructions/code that are loaded into memory for execution by a processor) that is trained using training vectors obtained from training biological samples ([0007] on page 5 discusses how the machine learning model/algorithm is trained using a training data set; furthermore, as [0101] notes that the training data can be “input data” and [0058] notes how input data can be in the form of vectors, then the training data set can be in the form of training vectors), a first subset of the training biological samples identified from individuals responding to the ... treatment and a second subset of the training biological samples identified from individuals not responding to the...treatment ([0007] on page 5 discusses how the training data set includes sequencing reads (which are from biological samples) of subjects known to be euploid/normal subjects (which is from a “first subset” of the samples and known to have the property) and subjects known to be aneuploidy/abnormal subjects (which is from a “second subset” of the samples and known to not have the property; also, [0006] discusses how the input data set (which is the “feature vector” as noted above) is analyzed by the machine learning algorithm/model to detect one state (e.g., normal) versus another state (e.g., abnormal) while [0092] discloses that the system can monitor for therapeutic responses; still further, [0109]-[0110], [0113], and [0191] note how the training data includes examples for each class into which samples are to be classified; accordingly, the first subset of training samples is from subjects/individuals responding normally to the drug/treatment and the second subset of training samples is from subjects/individuals not responding normally to the drug/treatment),
e) inputting the feature vector into the machine learning model to obtain an output classification of whether the biological sample is associated with treatment response thereby determining the responsiveness to the ... treatment ([0006] discusses how the input data set (which is the “feature vector” as noted above) is analyzed by the machine learning model to detect whether the same is normal or has an over/under representation/aneuploidy, which thereby distinguishes the population subjects having the specified property; also see classification output in Figure 17 while [0092] discloses that the system can monitor for therapeutic responses; accordingly, the output of the machine learning algorithm/model includes at least a normal response to the drug/treatment and an abnormal response to the drug/treatment).
While [0092] of Ehrich discloses that the system can monitor for therapeutic responses, Ehrich appears to be silent regarding the therapeutic treatment specifically being a cancer treatment and the plurality of classes of molecules including polyamino acids.
Nevertheless, Gatto teaches ([0609]-[0610] of Gatto and page 60, lines 19-27 of the Gatto Priority Document) that it was known in the healthcare informatics art to assay polypeptides (biomarkers) in a biological sample to provide a level of the polypeptides in the sample (where polypeptides include a sequence of amino acids and are thus polyamino acids per at least [0592] and [0617]-[0618] of Gatto and page 57, lines 8-12 and page 62, lines 14-29 of the Gatto Priority Document) and use the resulting biomarkers to predict patient responses to cancer treatments ([0005], [0550], [0568] of Gatto and page 1, lines 31-33; page 47, lines 27-37; and page 52, lines 3-8 of the Gatto Priority Document) such as through the use of machine learning classifiers ([0217]-[0218] of Gatto and page 30, line 34 through page 31, line 19 of the Gatto Priority Document) for use in providing a non-invasive manner of screening for and treating cancer for a large number of patients in a highly accurate manner so as to guide treatment options in cancer patients ([0004]-[0005] and page 1, line 23 through page 2, line 6 of the Gatto Priority Document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the treatment of Ehrich to have been a cancer treatment as taught by Gatto to advantageously provide a non-invasive manner of guiding cancer treatment in a highly accurate manner and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of classes of molecules of Ehrich to include polyamino acids as taught by Gatto to advantageously provide another biomarker useful in diagnosing cancer in a patient and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 31, the Ehrich/Gatto combination discloses the method of claim 28, further including wherein the feature values comprise values selected from a group consisting of a read count, a tumor fraction, a single nucleotide polymorphism, a copy number variation, translocations, an indel, a structural variant, fusions, mutations, differentially methylated regions (DMRs), haplotype blocks, transcription factor binding site coverage, transcription start sites, histone marker data, deoxyribonuclease (DNAse) hypersensitivity sites, telomere attrition, chromatin state, nucleosome occupancy and distribution feature data ([0108] of Ehrich discusses how the features can include copy number variations; also, [0103] of Ehrich discusses how the features can include nucleosomal positioning (nucleosome occupancy) and chromatin structure (chromatin state)).

Regarding claim 32, the Ehrich/Gatto combination discloses the method of claim 28, further including wherein the individual has the cancer ([0092] of Ehrich).  
However, the Ehrich/Gatto combination, as specifically combined in relation to claim 28, appears to be silent regarding wherein the cancer is colorectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer.
Nevertheless, Gatto teaches ([0609]-[0610] of Gatto and page 60, lines 19-27 of the Gatto Priority Document) that it was known in the healthcare informatics art to assay polypeptides (biomarkers) in a biological sample to provide a level of the polypeptides in the sample (where polypeptides include a sequence of amino acids and are thus polyamino acids per at least [0592] and [0617]-[0618] of Gatto and page 57, lines 8-12 and page 62, lines 14-29 of the Gatto Priority Document) and use the resulting biomarkers to diagnose cancer in a patient ([0004] and [0712] of Gatto and page 1, lines 23-30 and page 78, line 33 through page 79, line 10 of the Gatto Priority Document) such as colon cancer, liver cancer, lung cancer, pancreatic cancer, and breast cancer ([0014] and [0016] of Gatto and page 2, lines 32-35 of the Gatto Priority Document) which advantageously provides important information regarding a wide variety of common cancers thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cancer of the Ehrich/Gatto combination to have been rectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer as taught by Gatto to advantageously provide important information regarding a wide variety of common cancers thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 33, the Ehrich/Gatto combination discloses the method of claim 28, further including wherein the cancer treatment is selected from alkylating agents, plant alkaloids, antitumor antibiotics, antimetabolites, topoisomerase inhibitors, retinoids, checkpoint inhibitor therapy, or VEGF inhibitors ([0649]-[0650] of Gatto and page 70, line 7 through page 71, line 11 of the Gatto Priority Document discuss using VEGF inhibitors to treat cancer; similar to as discussed above in relation to claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the treatment of Ehrich to have been a cancer treatment such as a VEGF inhibitor as taught by Gatto to advantageously provide a non-invasive manner of guiding cancer treatment in a highly accurate manner and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 34, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein the individual has the cancer ([0092] of Ehrich).  
However, the Ehrich/Gatto combination, as specifically combined in relation to claim 1, appears to be silent regarding the cancer being selected from the group consisting of adenoma (adenomatous polyps), sessile serrated adenoma (SSA), advanced adenoma, colorectal dysplasia, colorectal adenoma, colorectal cancer, colon cancer, rectal cancer, colorectal carcinoma, colorectal adenocarcinoma, carcinoid tumors, gastrointestinal carcinoid tumors, gastrointestinal stromal tumors (GISTs), lymphomas, and sarcomas.
Nevertheless, Gatto teaches ([0609]-[0610] of Gatto and page 60, lines 19-27 of the Gatto Priority Document) that it was known in the healthcare informatics art to assay polypeptides (biomarkers) in a biological sample to provide a level of the polypeptides in the sample (where polypeptides include a sequence of amino acids and are thus polyamino acids per at least [0592] and [0617]-[0618] of Gatto and page 57, lines 8-12 and page 62, lines 14-29 of the Gatto Priority Document) and use the resulting biomarkers to diagnose cancer in a patient ([0004] and [0712] of Gatto and page 1, lines 23-30 and page 78, line 33 through page 79, line 10 of the Gatto Priority Document) such as colon cancer and rectal cancer ([0014] and [0016] of Gatto and page 2, lines 32-35 of the Gatto Priority Document) which advantageously provides important information regarding a wide variety of common cancers thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cancer of the Ehrich/Gatto combination to have been rectal cancer or colon cancer as taught by Gatto to advantageously provide important information regarding a wide variety of common cancers thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 36, the Ehrich/Gatto combination discloses the method of claim 1, further including wherein the feature values comprise values selected from a group consisting of a read count, a tumor fraction, a single nucleotide polymorphism, a copy number variation, translocations, an indel, a structural variant, fusions, mutations, differentially methylated regions (DMRs), haplotype blocks, transcription factor binding site coverage, transcription start sites, histone marker data, deoxyribonuclease (DNAse) hypersensitivity sites, telomere attrition, chromatin state, nucleosome occupancy, and distribution feature data ([0108] of Ehrich discusses how the features can include copy number variations; also, [0103] of Ehrich discusses how the features can include nucleosomal positioning (nucleosome occupancy) and chromatin structure (chromatin state)).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”) in view of U.S. Patent App. Pub. No. 2019/0391151 to Gatto et al. (“Gatto”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0122508 to Wilde et al. (“Wilde”).  Regarding Ehrich, citations in the below rejection will be made to U.S. Provisional App. No. 62/650,879, from which U.S. Patent App. No. 2021/0020314 claims priority.  A copy of the priority document can be obtained via accessing the Patent Center (https://patentcenter.uspto.gov/):
Regarding claim 35, the Ehrich/Gatto combination discloses the method of claim 1, but appears to be silent regarding wherein the classifier has at least 90% specificity at 90% sensitivity in distinguishing the population of individuals having the specified property.
Nevertheless, Wilde teaches ([0048]) that it was known in the healthcare informatics art to utilize classifiers (machine learning classifier per [0165]) configured to classify samples of a population ([0490]) as cancerous or benign with at least 90% specificity at 90% sensitivity which would advantageously increase the accuracy of the determined results thereby leading to improved confidence in treatment recommendations and improved patient results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the classifier of the Ehrich/Gatto combination to have at least 90% specificity at 90% sensitivity as taught by Wilde to advantageously increase the accuracy of the determined results thereby leading to improved confidence in treatment recommendations and improved patient results and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose the identification of various biomarkers from biological samples for use in diagnosing various health conditions such as cancer and the like.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686